internal_revenue_service department of the treasury washington dc number release date index number person to contact telephone number refer reply to cc psi - plr-113439-00 date date trust trust a_trust b a b charity d1 d2 dear this letter responds to a letter dated date and subsequent correspondence that you submitted on behalf of trust as trust’s authorized representative the trustees of trust requested a ruling that the proposed division of trust a charitable_remainder_unitrust into two separate trusts each of which also will comply the requirements under sec_664 of the internal_revenue_code will not cause either trust or the resultant trusts trust a and trust b to fail to qualify under sec_664 according to the information submitted on d1 a and b who mr peter laboskey were then husband and wife established trust trust provides for quarterly unitrust payments to be made to a and b in equal proportions during their joint lifetimes and after the death of either of them wholly to the survivor during his or her lifetime the unitrust payments are to be equal to eight percent of the net fair_market_value of the trust estate valued annually a and b each have the right upon his or her death pursuant to his or her last will and testament to terminate the rights of the surviving trustor as to any interest in property the deceased trustor transferred to trust in addition trust provides that each trustor has a testamentary power to name any one or more organizations described in sec_170 sec_2055 and sec_2522 of the code to receive the portion of the charitable_remainder attributable to his her contribution to trust it is represented that trust satisfies all applicable_requirements of sec_664 of the code a and b’s marriage was dissolved effective d2 a and b now propose to divide trust into separate charitable_remainder unitrusts trust a will be for the benefit of a and trust b will be for the benefit of b the terms of each trust a and trust b are identical to the terms of trust except that the trust property of trust a will be percent of the trust principal and any undistributed_income of trust and the trust property of trust b will be percent of the trust principal and any undistributed_income of trust trust a will terminate upon a’s death at which time the remainder of the trust estate will be paid to charity subject only to a’s testamentary power to name one or more additional or other qualified charitable organizations as the charitable_remainder beneficiary trust b will terminate upon b’s death at which time the remainder of the trust estate will be paid to charity subject only to b’s testamentary power to name one or more additional or other qualified charitable organizations as the charitable_remainder beneficiary a will receive during his lifetime an amount equal to eight percent of the net fair_market_value of the trust estate of trust a valued annually a will be the sole trustee of trust a b will receive during her lifetime an amount equal to eight percent of the net fair_market_value of the trust estate of trust b valued annually b will be the sole trustee of trust b after applying the relevant law to the information provided and the representations made we conclude that the division of trust into trust a and trust b will not cause either trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 except as specifically set forth above no opinion is mr peter laboskey expressed concerning the federal tax consequences of the facts of the transaction described above under any other provision of the code in particular sec_61 sec_170 sec_1001 sec_1041 and sec_2522 we express no opinion on whether trust qualifies as a charitable_remainder_trust under sec_664 or whether the separate trusts each will qualify as charitable_remainder trusts under sec_664 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust and to trust’s other authorized representative sincerely yours branch jeanne m sullivan assistant to the chief office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
